Citation Nr: 1146224	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  08-36 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for elevated cholesterol, elevated blood enzymes, and elevated muscle enzymes, to include as secondary to service connected schizophrenia (to include as due to medications used to treat schizophrenia).

2.  Entitlement to service connection for diabetes mellitus, Type II, to include as secondary to service connected schizophrenia (to include due to medications used to treat schizophrenia).

3.  Entitlement to service connection for a skin condition claimed as ectopic dermatitis, to include as secondary to service connected schizophrenia (to include due to medications used to treat schizophrenia).

4.  Entitlement to service connection for a dental condition, to include as secondary to service connected schizophrenia (to include due to medications used to treat schizophrenia).



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to July 1987.

This case comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision from the Regional Office (RO) of the Department of Veterans Affairs (VA), in Buffalo, New York which denied the enumerated issues.

The claim for entitlement to service connection for gastroesophageal reflux disease (GERD) was granted by a Decision Review Officer (DRO) decision in August 2010 and is thus removed from appellate status.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).

The issues of entitlement to service connection for a skin disorder, diabetes and a dental condition, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Elevated cholesterol, elevated blood enzymes and elevated muscle enzymes shown in laboratory findings are symptoms and are not a disease or disability for VA compensation purposes. 


CONCLUSION OF LAW

Service connection for elevated cholesterol, elevated blood enzymes and elevated muscle enzymes is not warranted. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 FR 23,353 (Apr. 30, 2008).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held, in part, that a VA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  In the present case, the Veteran's claim on appeal was received in February 2007 for service connection for cholesterol, with the claim expanded to include elevated muscle and blood enzymes in May 2008, and a duty to assist letter was sent in September 2008, prior to the October 2008 denial of the claim on the merits.  This letter provided initial notice of the provisions of the duty to assist as pertaining to entitlement to service connection, which included notice of the requirements to prevail on these types of claims, and of the Veteran's and VA's respective duties.  Additionally, the duty to assist letter, specifically notified the Veteran that VA would obtain all relevant evidence in the custody of a federal department or agency.  He was advised that it was his responsibility to either send medical treatment records from his private physician regarding treatment, or to provide a properly executed release so that VA could request the records for him.  The Veteran was also asked to advise VA if there was any other information or evidence he considered relevant to this claim so that VA could assist in procuring that evidence.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment records were obtained.  Furthermore, VA, Social Security and private medical records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Examination is not indicated where the evidence received does not show evidence of a current disability.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Such notice was sent in the September 2008 letter.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duties to notify and assist the claimant.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of the matters decided herein on appeal.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection Cholesterol, Blood and Muscle Enzymes-Laws and Analysis

The Veteran claims that service connection is warranted for findings of elevated cholesterol, blood enzymes and muscle enzymes, to include as secondary to service connected schizophrenia.  

Generally, applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases, including neurological disorders, when such diseases are manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection, a claimant must generally submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Additionally, service connection may be granted for a disorder found to be proximately due to, or the result of, a service-connected disability, including on the basis of aggravation.  38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claims or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case the claims must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.

Service treatment records are negative for any evidence of any disability associated with elevations of cholesterol, muscle enzymes or blood enzymes, and the Veteran does not allege that these symptoms were shown in service.  The only notable findings from laboratory results in service included evidence of borderline glucose (blood sugar) of 123, and evidence of low iron or anemia noted in December 1986 and January 1987.  The labs were noted to show normal cholesterol in April 1987.

The records show treatment for schizophrenia using Haldol throughout the 1990's.  He is service connected for this psychiatric disorder.  

Post service records are negative for any evidence of elevated cholesterol, elevated muscle enzymes or elevated blood enzymes prior to 2002.  In January 2002 the Veteran was noted to have a baseline creatinine phosphokinase (CPK) that was elevated.  The labs from that month included high serum readings for alkaline (ALK), cholesterol, glucose, creatinine, total protein (TP) and Triglycerides.  At the time, the Veteran's prescription included aripiprazole (Abilify).  A list of side effects made no mention of the claimed elevated cholesterol, muscle enzymes or blood enzymes.  Plans were made to start Simvastatin (a cholesterol lowering drug) and to add glyburide to a low cholesterol, and diabetic diet.   Subsequent records continue to show elevated CPKs in January 2008.  The Veteran continued to be followed by the lipid clinic in May 2008 with CPK levels that were still high.  He was given fish oil and a low cholesterol diet.  Labs continued to show a high alkaline phosphatase.  

On the report of an August 2008 VA diabetes examination, it was noted that the Veteran reported his muscle enzymes were elevated due to his medications.  He was noted to take Haldol, with a history of having switched medications for his schizophrenia from Seroquel in 2001, back to Haldol in 2003 and Abilify in 2004.  The 2008 examiner did not review the claims file.  No particular findings or opinions were made regarding the claimed elevated enzymes.  Blood testing showed that the Veteran's Hb AIC was 6.7.  A February 2010 VA psychiatric examination also noted that the Veteran gave a history of having been prescribed Haldol in the 1990' for schizophrenia until he switched to Abilify.  He was noted to have had side effects of sedation from Haldol.  Prescription information from 2010 confirmed he currently used Abilify.  

In a December 2010 letter, the Veteran's doctor  responded to a request for an opinion regarding the link between the Veteran's prescription medication to treat schizophrenia and his various claimed conditions.  The doctor noted reports that atypical antipsychotics like Quetipiapine and Risperdone (which the Veteran took in  2000) would cause weight gain and altered cholesterol.  The doctor was unable to determine if the medications caused his current high cholesterol.  

None of the records or examination reports gave any findings of an actual disability having been manifested from the elevated findings of cholesterol, muscle enzymes and blood enzymes shown.

Elevated cholesterol, elevated muscle enzymes and elevated blood enzymes are laboratory findings and not diagnoses of specific disabilities.  None of these are disabilities subject to service connection. 

Service connection is granted for actual disabilities.  For service connection to be awarded, there must be a current disability. Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The term "disability" as used in Chapter 11, and specifically in § 1110, which provides compensation, should be construed to refer to impairment of earning capacity due to disease, injury, or defect.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Therefore, not every medical finding is a disability within the meaning of the law and regulations providing benefits. 38 C.F.R. §§ 3.303, 4.9 (2007).  The Court has affirmed that it is permissible for VA to interpret and refine what is meant by "disability" in section 1110.  See Palczewski v. Nicholson, 27 Vet. App. 174 ( 2007).  VA has determined that laboratory findings such as proteinuria or elevated cholesterol are not disabilities for compensation purposes.  61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  Elevated cholesterol, elevated muscle enzymes and elevated blood enzymes are laboratory findings and not diagnoses of specific disabilities.  Therefore, this claim must be denied as a matter of law. 


ORDER

Service connection for elevated cholesterol and elevated blood enzymes and elevated muscle enzymes is denied.



REMAND

The issues of entitlement to service connection for Type II diabetes and a skin condition claimed as ectopic dermatitis must all be remanded for further development.  These disorders are all claimed as secondary to the Veteran's service connected schizophrenia, specifically as side effects resulting from medication used to treat his schizophrenia.  The Board notes that the Veteran was given a VA examination in August 2008, which provided an opinion stating that while these conditions were being aggravated by his schizophrenia medication, the examiner was unable to quantify the amount of aggravation.  Further this examination was not based on complete review of the claims folder, but only on review of some records.  It does not appear that service treatment records were ever reviewed.  These records show treatment for skin disorders in service, and thus raise the question of whether service connection for the skin disorder is warranted on a direct basis.  

With regard to the diabetes, a more thorough opinion should be obtained to more clearly quantify the degree of aggravation (if any) resulting from the psychiatric medication.

With regard to the claim for service connection for a dental condition, the Board notes that the Veteran not only has alleged having a dental condition secondary to his schizophrenia medication, but he also indicated that during active schizophrenic symptoms, he attempted to pull his teeth out.  This is shown in a page from hearing testimony in October 1994 (pertaining to a matter not on appeal), where he said he hallucinated and tried to pull out his teeth.  While there is no current evidence suggesting actual dental trauma from this reported incident, further development should be undertaken to determine if there is evidence of dental trauma resulting from schizophrenia, including symptoms of hallucinations.  

The RO should address whether entitlement to VA benefits for a dental condition is warranted under other potentially applicable VA law.  In this instance, 38 C.F.R. § 17.161(h)(i) provides that those Veterans who have service connected disabilities rated at 100 percent by a schedular evaluation (or rated 100 percent due to individual unemployability) may be authorized any needed dental treatment.  This Veteran has been rated at a 100 percent schedular rating for service connected disability effective since July 1992.  Thus further development is needed to determine whether he may be entitled to VA dental benefits pursuant to 38 C.F.R. § 17.161(h)(i) (2011).    

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask that he identify all additional sources of treatment he has received for his skin disorder, diabetes and dental condition that are not already of record.  The Veteran should be asked to furnish signed authorization forms allowing the release to VA of any private medical records in connection with each non-VA source identified.  Copies of the medical records should be requested from all sources identified.  All records obtained should be added to the claims folder.  If requests for any private or non-VA government treatment records are not successful, the AOJ should inform the Veteran of the non-response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2011).

2.  Thereafter, following completion of the above, schedule the Veteran for endocrine disorders, and skin disorders examinations, conducted by the appropriate specialists, to determine the nature and likely etiology of the Veteran's claimed diabetes and skin disorder.  The claims folder must be made available to the examiner(s) prior to the examination, and each examiner should acknowledge such review of the pertinent evidence in the examination report.  All indicated studies should be performed and all manifestations of current disability should be described in detail.  The examiner(s) should answer the following:

 (a)  Does the Veteran have any current, chronic Type II diabetes?  If so, is it at least as likely as not (i.e., at least a 50/50 probability) that any such disorder began in service or was the result of any incident in service?  If Type II diabetes did not begin in service and was not caused by active service, the examiner should provide an opinion as to whether is it at least as likely as not (i.e., at least a 50/50 probability) that any such disability is being caused or aggravated by the Veteran's service connected schizophrenia, to include medication being used to treat this disorder.  In forming such opinion, the examiner should consider the findings and opinions from the prior August 2008 VA examination, in addition to any favorable and unfavorable medical evidence regarding causation shown to be of record.  If there is aggravation shown by the service connected schizophrenia (including medications), the examiner should attempt to quantify the percentage of disability due to such aggravation.

(b)  Does the Veteran have any current, chronic disorder affecting his skin?  If so, is it at least as likely as not (i.e., at least a 50/50 probability) that any such diagnosed disorder began in service or was the result of any incident in service?  In answering this question, the examiner should consider the service treatment records documenting treatment for skin problems in service.  If any disorder(s) affecting his skin did not begin in service and was not caused by active service, the examiner should provide an opinion as to whether is it at least as likely as not (i.e., at least a 50/50 probability) that any such disability is being caused or aggravated by the Veteran's service connected schizophrenia, to include medication being used to treat this disorder.  In forming such opinion, the examiner should consider the findings and opinion from the prior August 2008 VA examination, in addition to any favorable and unfavorable medical evidence regarding causation shown to be of record.  If there is aggravation shown by the service connected schizophrenia (including medications), the examiner should attempt to quantify the percentage of this aggravation.

For any opinion expressed, the examiner(s) should be asked to include a comprehensive rationale based on sound medical principles and facts.

3.  Thereafter, following completion of the above, schedule the Veteran for a dental disorders examination, conducted by an appropriate specialist, to determine the nature and etiology of the Veteran's claimed dental disorder.  The claims folder must be made available to the examiner prior to the examination, and the examiner should acknowledge such review of the pertinent evidence in the examination report.  All indicated studies should be performed and all manifestations of current disability should be described in detail.  The examiner should answer the following:

(a)  Does the Veteran have any current, chronic dental disorders?  If so, is it at least as likely as not (i.e., at least a 50/50 probability) that any such disorder diagnosed began in service or was the result of any dental trauma in service?  In answering this question, the examiner should consider the records of dental treatment in service.  

(b)  If any dental disorder did not begin in service and was not caused by active service, the examiner should provide an opinion as to whether is it at least as likely as not (i.e., at least a 50/50 probability) that any such dental disability is the result of dental trauma caused by the Veteran's schizophrenia.  In forming such opinion, the examiner should consider the history reported by the Veteran in October 1994 of having attempted to remove his own teeth during a hallucination.  The examiner should also address whether there is aggravation due to medications being prescribed for schizophrenia that could be said to result in dental trauma.  If there is aggravation shown by the service connected schizophrenia (including medications), the examiner should attempt to quantify the percentage of this aggravation.

(c)  The examiner should also document any dental conditions other than dental trauma that may require treatment.  

For any opinion expressed, the examiner should be asked to include a comprehensive rationale based on sound medical principles and facts.

4.  After undertaking any other development deemed essential in addition to that specified above, the RO should re-adjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations, to include consideration of the applicability of 38 C.F.R. § 3.310(a) when adjudicating the service connection claims and additionally considering the applicability of 38 C.F.R. § 17.161(h)(i)when adjudicating the service connection claims for a dental condition.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2011).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


